Citation Nr: 0841806	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-27-828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing loss 
in the right ear, and if so, whether the reopened claim 
should be granted. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO). 

In a December 2003 rating decision, the RO declined to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.  The veteran initiated an appeal as to that 
decision by filing a notice of disagreement in January 2004.  
After the RO issued a statement of the case on the matter in 
August 2005, the veteran perfected an appeal by submitting a 
substantive appeal (VA Form 9) later that month. 

In a February 2006 rating decision, the RO declined to reopen 
a claim for entitlement to service connection for otitis 
media, bilaterally; and denied a claim of entitlement to 
service connection for perforated eardrums.  The veteran 
initiated an appeal as to that decision by filing a notice of 
disagreement in April 2006.  

The Veteran testified in April 2006 at a hearing before the 
RO. 

In an October 2006 rating decision, the RO granted the claim 
for service connection for otitis media, left ear, residual, 
left ear perforated eardrum; and granted the claim for 
service connection for left ear hearing loss associated with 
otitis media, left ear, residual, left ear perforated 
eardrum.  These issues are no longer on appeal.  The veteran 
has not perfected an appeal by submitting a substantive 
appeal (VA Form 9) to reopen the claim for service connection 
for right ear otitis media or the claim for service 
connection for right ear perforated eardrum. 

Therefore, the remaining issue for this appeal is whether new 
and material evidence has been received to reopen the claim 
for service connection for right ear hearing loss, and if so, 
whether the veteran is entitled to service connection for 
right ear hearing loss.  

FINDINGS OF FACT

1.  In an August 2001 rating decision, the RO declined to 
reopen the appellant's claim of entitlement to service 
connection for bilateral hearing loss; and the appellant did 
not perfect an appeal as to that decision.

2.  The record contains additional evidence received since 
the August 2001 rating decision that relates to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for right ear hearing loss, 
and raises a reasonable possibility of substantiating that 
claim.  

3.  Competent medical evidence related current right ear 
hearing loss to noise exposure present in service; giving the 
veteran the benefit of the doubt, the objective medical 
evidence is in equipoise as to whether the current hearing 
loss is related to service.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision that denied the claim of 
entitlement to service connection for bilateral hearing loss 
is final. 

2.  New and material evidence to reopen a claim of 
entitlement to service connection for right ear hearing loss 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008). 

3.  Resolving the benefit of the doubt in the veteran's 
favor, right ear hearing loss was likely incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  This Act addressed VA's duties to notify 
and assist a veteran making a claim for benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
In view of the Board's favorable decision in this appeal to 
reopen the claim and to grant service connection for right 
ear hearing loss, additional discussion as to whether or not 
VA fulfilled its duties to notify and assist would serve no 
useful purpose.


II. Application to Reopen Claim Based on New and Material 
Evidence

The veteran seeks to reopen a claim of entitlement to service 
connection for right ear hearing loss.  

Once a decision has been denied by the RO, the claimant has 
one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 
7105(b) and (c).  If not perfected within the allowed time 
period, rating actions are final and binding based on 
evidence on file at the time the claimant is notified of the 
decision, and the rating action may not be revised on the 
same factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).  

Prior to the current appeal, the claim for service connection 
for bilateral hearing loss was denied by the RO in decisions 
dated in August 1949 and in August 2001.  Most recently, in 
the August 2001 rating decision, the RO declined to reopen 
the claim on the basis that new and material evidence had not 
been submitted since the August 1949 decision.  The 
underlying reason was that any new evidence submitted was not 
material as it failed to link any current hearing loss to 
service.  

Each of these rating decisions became final because the 
veteran failed to perfect a timely appeal to the Board.  The 
last final decision is the August 2001 rating decision, from 
which the veteran failed to submit a notice of disagreement.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.
 
The current appeal arises from a December 2003 rating 
decision in which the RO again declined to reopen the claim 
for service connection for bilateral hearing loss on the 
basis that new and material evidence had not been submitted.  
[Notably, during the appeal, the RO granted service 
connection for left ear hearing loss associated with left ear 
otitis media, residual, left ear perforated eardrum.  The 
remaining matter pertains to only the right ear.] 

As there is a prior final decision on the matter, before 
reaching the underlying claim for entitlement to service 
connection for right ear hearing loss, the Board must first 
determine that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).
 
The VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The VA is required to first review the evidence submitted by 
a claimant since the last final disallowance of a claim on 
any basis for its newness and materiality.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, the last final 
disallowance was the August 2001 rating decision.

The evidence received subsequent to the August 2001 rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence available at the time of the August 2001 rating 
decision did not include any medical evidence that would 
allow the VA to determine if the veteran had a current 
hearing loss as defined under VA law, or any medical evidence 
addressing whether a right ear hearing loss was causally 
related to service.  The only medical evidence addressing the 
former, is contained in a report of an August 1949 VA 
examination, containing only graphic results of audiology 
examination.  The Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 3.385 in order 
to determine the severity of any hearing loss disability.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that 
neither the Board nor the RO may not interpret graphical 
representations of audiometric data).  Furthermore, even if 
not precluded, a visual analysis of that report does not 
reveal any clear indication as to whether the recorded pure 
tone thresholds would meet the requirements for hearing to be 
considered a disability under 38 C.F.R. § 3.385 in the right 
ear.  

The evidence presented or secured since the August 2001 
rating decision includes additional VA and private medical 
records, including the reports of VA audiology examinations 
in March 2005 and September 2006.  Both of these examination 
reports include evidence addressing the two elements of 
service connection discussed above.  Both reports contain 
findings showing that the veteran has a hearing loss 
disability as defined by 38 C.F.R. § 3.385; and both reports 
contain opinions addressing the issue of nexus.  The new 
evidence also includes a June 2006 letter from the Dr. A.C. 
linking right ear hearing loss to service.

In sum, the evidence submitted since August 2001 includes 
evidence that (1) was not previously submitted to agency 
decision makers, and (2) by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2008).  Both of these requirements must be met to reopen the 
veteran's claim.  

A review of the claims file shows that evidence has been 
submitted that was not previously submitted, and that this 
new evidence relates to an unestablished fact necessary to 
substantiate the claim.  The new evidence relates to the 
questions of whether the veteran has a current right ear 
hearing loss as defined by VA, and whether that hearing loss 
is causally related to service.  Thus, the evidence received 
since the RO's August 2001 rating decision is both new and 
material, and thereby meets the requirements to reopen.  On 
that basis the claim for service connection for a right ear 
hearing loss is reopened and the VA must consider the appeal 
on the merits of the underlying claim for service connection.  
38 C.F.R. § 3.156.  


II. Entitlement to Service Connection

The veteran claims entitlement to service connection for 
right ear hearing loss.  Specifically, he attributes his 
claimed right ear hearing loss to an injury caused by combat 
noise exposure during his service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or the injury was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intervening causes.  38 C.F.R. § 3.303(b) 
(2008).  If a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  

Certain chronic diseases, including other organic diseases of 
the nervous system, such as sensorineural hearing loss, may 
be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2008).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In addition to the rules outlined above regarding service 
connection in general, there are additional considerations 
for addressing claims for entitlement to service connection 
for hearing loss.  Essentially, a certain threshold level of 
hearing impairment must be shown to be considered a hearing 
loss disability under the laws administered by the VA. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory threshold for at least three of 
the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
are 26 decibels or greater.  38 C.F.R. § 3.385 (2008).  

When the VA evaluates hearing loss pursuant to 38 C.F.R § 
3.385, it notes that the regulation does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service.   See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).   Rather, when audiometric test results at a 
veteran's separation from service do not meet the 
requirements of  38 C.F.R. § 3.303(d), the veteran may 
nevertheless establish service connection for current hearing 
disability by submitting medical evidence showing that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App, 155 (1993). 

Where the requirements for hearing loss pursuant to 38 C.F.R. 
§ 3.385 are not met until several years after separation from 
service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385.  Id.  Further, the rating 
authorities must also consider whether there is a medically 
sound basis to attribute the post service findings to the 
injury in service, or whether they are more properly 
attributable to intervening causes.  Id. at 159. 

Review of the service records shows that the veteran served 
in the U.S. Army as a Private First Class with Company C of 
the 254th Infantry.  He has provided credible testimony that 
he mainly served as a field radio operator during his 
service.  He also provided credible testimony as to combat 
noise exposure experienced while performing his duties in the 
field.  The veteran's service discharge certificate shows his 
awards and citations, including: the Combat Infantryman 
Badge, the European Campaign Medal with two Bronze Stars, and 
the World War II Victory Medal.  In particular, the Combat 
Infantry Badge substantiates the veteran's claims of 
involvement in combat.   

As pursuant to the VA laws, based on the evidence showing 
combat service, the veteran's statements are accepted as 
establishing combat noise exposure during his military 
service.  However, these statements alone are not sufficient 
to establish service connection for a disability without 
medical evidence linking the combat noise exposure to the 
veteran's current condition.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

The veteran's service medical records include a March 1943 
enlistment examination. The audio examination on that date 
shows the veteran's hearing measured at 15/15, bilaterally, 
on spoken voice measurement, which is considered a normal 
testing result.  See Smith v. Derwinski, 2 Vet. App. 137, 
138, 140 (1990).  

In January 1946, the veteran underwent a service separation 
examination.  The veteran's hearing measured normally at 
15/15 on the spoken voice measurement.  The examiner noted a 
healed perforation in the left ear.  

A July 1949 report of a VA examination shows the veteran's 
hearing was within normal limits with a spoken voice 
measurement finding of 15/15 in both ears.  The examiner 
noted a healed perforation on the left ear, and the mastoid 
film showed his right ear to be normal.  The examiner's 
handwritten medical records reference otitis media 
bilaterally.  The medical records also note the veteran 
stated he had recurrent discharge in both ears for the 
previous three years, but that a finding of discharge was 
negative during the examination.  

In September 1992, the veteran was referred by his private 
doctor to Dr. David Rodriquez, M.D. an Ear, Nose and Throat 
specialist.  At that time, the veteran complained of an 
infection in his left ear.  The examination showed that the 
right ear canal and tympanic membrane were normal.  

A September 2001 report of a VA examination noted that the 
veteran had diminished hearing bilaterally, worst in the 
right ear.  A May 2002 VA examination report notes bilateral 
punctured tympanic membranes with diminishing hearing loss. 

In March 2005, the veteran saw another ENT specialist, Dr. 
Patrick Chiles, M.D., for the removal of a nasopharyngeal 
mass.  In that examination, the specialist noted sclerotic 
eardrums bilaterally.  

Audiometric findings from a March 2005 VA examination show 
bilateral hearing loss as defined by VA.  See 38 C.F.R. § 
3.385.  Examination revealed pure tone thresholds at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz were 30, 45, 60, 60, and 
70 decibels in his right ear, and 20, 10, 15, 40, and 55 
decibels in his left ear.  Thus, a current hearing loss as 
defined by VA is shown since audiometric testing revealed 
pure tone thresholds that meet the threshold requirement to 
be considered hearing loss under 38 C.F.R. § 3.385.  The 
examiner opined that military noise exposure was not the 
cause to the veteran's hearing loss because the veteran's 
hearing was within normal limits upon discharge. 

In September 2006, two VA examiners reviewed the veteran's 
claim file.  The first VA examiner reviewed it to determine 
whether the veteran's bilateral hearing loss, bilateral 
otitis media and perforated eardrums were service connected.  
The second VA examiner reviewed it to determine whether the 
veteran's chronic recurrent otitis media in the left ear was 
service connected.  Both examiners provided their 
interpretation of the veteran's 1949 VA examiner's notes to 
include a finding of perforations in both eardrums with 
otitis media bilaterally.  However, the first VA examiner 
opined that the veteran's current conditions in his right ear 
were not related to service because the veteran's hearing was 
within normal limits upon discharge.

In contrast to that opinion, the veteran's long-time private 
physician gave a June 2006 statement in which he indicated 
that his examinations showed scar tissue from ruptures in 
both eardrums.  He also stated that the veteran has suffered 
from chronic ear infections in both ears since his discharge, 
and that he now had substantial bilateral hearing loss.  He 
opined that the recurrent ear infections and ultimate hearing 
loss are directly related to the injuries that the veteran 
suffered during his wartime service.  He also noted that some 
of the hearing loss may be the normal result of aging.  

Looking at the entire record, the Board notes that the 
veteran initially sought service connection for bilateral 
hearing loss.  During the pendency of the appeal, the RO 
granted service connection for the left ear hearing loss but 
continued to deny the claim for the right ear hearing loss.  
Based on the evidence of record, the Board must resolve doubt 
in the veteran's favor and find it likely that the veteran's 
right ear hearing loss is also related to service.   

The Board cannot deny that the veteran's left and right ears 
appear to be in remarkably similar shape.  The enumerated 
pure tone thresholds revealed by audiological tests since 
service show a somewhat consistent similarity in pure tone 
thresholds recorded for both ears over the course of the 
medical history.  Beginning in service, these findings showed 
essentially normal hearing in both ears on a whispered voice 
basis.  In recent examinations, pure tone thresholds in both 
ears meet the requirements to be considered to be a 
disability under 38 C.F.R. § 3.385.

The veteran believes that noise exposure of his World War II 
combat involvement caused his right ear hearing loss.  He has 
made claims to this effect since the 1940s.  Based on the 
evidence of record, including the credible statements 
received from the veteran, consistent with his military 
occupational specialty and service awards, he apparently was 
involved in combat during World War II, a setting in which, 
presumably, he was exposed to considerable noise exposure. 

The record also shows that the veteran has had problems in 
both ears since leaving the service in the 1940s, when he 
first pursued entitlement for service connection for 
bilateral hearing loss.  As discussed above, there is 
evidence indicating that very soon after service, the veteran 
was shown to have healed perforations in both eardrums with 
otitis media bilaterally.  Even though he did not have 
bilateral hearing disability as defined by 38 C.F.R. § 3.385 
at the time of discharge, the medical evidence makes clear 
that there is now a current "hearing loss disability" as 
defined by the provisions of 38 C.F.R. § 3.385 (2008).  The 
veteran's private doctor has provided a clear opinion linking 
his hearing loss to service.  

The clear exposure to acoustic trauma during service, the 
documented problems with both ears since service, the fact 
that service connection has been awarded for left ear hearing 
loss, and the strength of Dr. A.C.'s opinion all weigh in 
favor of the veteran's claim.

After careful review of the record, including the veteran's 
credible statements and the findings shown on private and VA 
audiological examinations, and giving the veteran the benefit 
of any doubt, the Board finds the evidence to be in 
equipoise. Under such circumstances, with the resolution of 
all reasonable doubt in the veteran's favor, and without 
ascribing error to the action by the RO, the Board concludes 
that service connection for right ear hearing loss is 
warranted.


ORDER

Service connection for right ear hearing loss is granted.


____________________________________________

DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


